Exhibit 10.19

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
June 14, 2013, by and between ZUMIEZ, INC., a Washington corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of August 29, 2011, as amended from time to time (“Credit Agreement”).

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

1. Section 1.1. (a) is hereby amended by deleting “September 1, 2013” as the
last day on which Bank will make advances under the Line of Credit, and by
substituting for said date “September 1, 2014,” with such change to be effective
upon the execution and delivery to Bank of a promissory note dated as of
June 14, 2013 (which promissory note shall replace and be deemed the Line of
Credit Note defined in and made pursuant to the Credit Agreement) and all other
contracts, instruments and documents required by Bank to evidence such change.

2. Section 4.8. (b) is hereby deleted in its entirety, and the following
substituted therefor:

“(b) Net income after taxes not less than $1 on a rolling four-quarter basis
determined as of each fiscal quarter end, based on the sum of the results of
four consecutive quarters consisting of the present quarter and the three
preceding quarters; provided, that, there shall be added to net income all
charges for impairment of goodwill, other intangibles and up to an aggregate of
$5,000,000.00 of store asset impairment on the balance sheet of the Borrower.”

3. Section 7.2. is hereby deleted in its entirety, and the following substituted
therefor:

“SECTION 7.2. NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:

 

BORROWER:   

ZUMIEZ INC.

4001 204th Street SW

Lynnwood, WA 98036

  

 

-1-



--------------------------------------------------------------------------------

BANK:   

WELLS FARGO BANK, NATIONAL

ASSOCIATION

999 Third Avenue, 12th Floor

Seattle, WA 98104

  

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.”

3. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

4. Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

ZUMIEZ INC.    

WELLS FARGO BANK,

NATIONAL ASSOCIATION

By:         By:             Heather Ray, Vice President

Title:

         

 

-2-